The decree appealed from will be affirmed, for the reasons stated in the opinion filed in the court below by Vice-Chancellor Bigelow, and reported in 107 N.J. Eq. 405.
On appeal of Junction Milling Company —
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CAMPBELL, LLOYD, CASE, BODINE, DALY, DONGES, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, KERNEY, JJ. 15.
For reversal — None.
On appeal of Mowre Lager and Max Platt —
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CAMPBELL, LLOYD, CASE, BODINE, DALY, DONGES, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, KERNEY, JJ. 15.
For reversal — None. *Page 68 
On appeal of West Bergen Trust Company —
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CAMPBELL, LLOYD, BODINE, DALY, VAN BUSKIRK, KAYS, HETFIELD, WELLS, KERNEY, JJ. 12.
For modification — CASE, DONGES, DEAR, JJ. 3.